Exhibit 10.6
ADVENTRX Pharmaceuticals, Inc. 2008 Omnibus Incentive Plan
[Non-Statutory] [Incentive] Stock Option Grant Agreement
     THIS [NON-STATUTORY] [INCENTIVE] STOCK OPTION GRANT AGREEMENT (this
“Agreement”), effective as of                     , 20___(the “Grant Date”), is
entered into by and between ADVENTRX Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and                      (the “Grantee”).
     1. Grant of Option. The Company hereby grants to the Grantee a
[non-statutory] stock option (the “Option”) to purchase               
shares of common stock of the Company, par value $0.001 per share (the
“Shares”), at the exercise price of $                      per Share (the
“Exercise Price”). The Option is [not] intended to qualify as an incentive stock
option under Section 422 of the Code.
     2. Subject to the Plan. This Agreement is subject to the provisions of the
ADVENTRX Pharmaceuticals, Inc. 2008 Omnibus Incentive Plan (the “Plan”), and,
unless the context requires otherwise, terms used herein shall have the same
meaning as in the Plan. In the event of a conflict between the provisions of the
Plan and this Agreement, the Plan shall control.
     3. Term of Option. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire on the tenth anniversary
of the Grant Date.
     4. Vesting. The Option shall become vested with respect to one-fourth of
the Shares on [Month/Day/Year] and as to one forty-eighth of the Shares at the
end of each successive month thereafter until all of the Shares have vested;
provided, however, that the Grantee is then providing Services.
     5. Exercise of Option
     (a) Manner of Exercise. To the extent vested, the Option may be exercised,
in whole or in part, by delivering written notice to the Company in accordance
with paragraph (g) of Section 8 in such form as the Company may require from
time to time. Such notice shall specify the number of Shares subject to the
Option as to which the Option is being exercised, and shall be accompanied by
full payment of the Exercise Price of such Shares in a manner permitted under
the terms of Section 5.5 of the Plan, except that payment with previously
acquired Shares may only be made with the consent of the Committee. The Option
may be exercised only in multiples of whole Shares and no fractional Shares
shall be issued.
     (b) Issuance of Shares. Upon exercise of the Option and payment of the
Exercise Price for the Shares as to which the Option is exercised, the Company
shall issue to the Grantee the applicable number of Shares in the form of fully
paid and nonassessable Shares.
     (c) Capitalization Adjustments. The number of Shares subject to the Option
and the Exercise Price shall be equitably and appropriately adjusted, if
applicable, as provided in Section 12.2 of the Plan.

 



--------------------------------------------------------------------------------



 



     (d) Withholding. No Shares will be issued on exercise of the Option unless
and until the Grantee pays to the Company, or makes satisfactory arrangements
with the Company for payment of, any federal, state or local taxes required by
law to be withheld in respect of the exercise of the Option. The Grantee hereby
agrees that the Company may withhold from the Optionee’s wages or other
remuneration the applicable taxes. At the discretion of the Company, the
applicable taxes may be withheld in kind from the Shares otherwise deliverable
to the Grantee on exercise of the Option, up to the Grantee’s minimum required
withholding rate or such other rate that will not trigger a negative accounting
impact.
     (e) Notice of Disposition. Grantee agrees to notify the Company in writing
within fifteen (15) days after the date of any disposition of any of the Shares
issued upon exercise of the Option that occurs within the later of two (2) years
after the Grant Date or within one (1) year after such Shares are transferred to
the Grantee.
     6. Termination of Option
     (a) Termination of Employment or Service Relationship Other Than Due to
Retirement, Death, Disability or Cause. Unless the Option has earlier
terminated, the Option shall terminate in its entirety, regardless of whether
the Option is vested, ninety (90) days after the date the Grantee ceases to
provide Services for any reason other than, as applicable, the Grantee’s
Retirement, death, Disability or termination for Cause. Except as provided in
paragraphs (b), (c) or (d) of this Section, any portion of the Option that is
not vested at the time the Grantee ceases to provide Services shall immediately
terminate.
     (b) Retirement. Upon the Retirement of the Grantee, unless the Option has
earlier terminated, the Option shall continue in effect (and, for purposes of
vesting pursuant to Section 4, the Grantee shall be deemed to continue to be
providing Services) until the earlier of (i) two (2) years after the Grantee’s
Retirement (or, if later, the fifth anniversary of the Grant Date) or (ii) the
expiration of the Option’s term pursuant to Section 3. For purposes of this
Agreement, “Retirement” shall mean termination of the Grantee’s employment with
the Company and its Subsidiaries, or a successor company (or a subsidiary or
parent thereof) and their respective subsidiaries, other than for Cause (a) if
(i) the Grantee is then at least age 60 and (ii) the sum of the Grantee’s age
and years of continuous service with the Company and its Subsidiaries is then
equal to at least 70 or (b) if the Committee characterizes such termination as a
“Retirement” for purposes of this Agreement. For clarity, this Section 6(b)
shall apply only to Grantees who are Employees at the time of termination.
     (c) Death. Upon the Grantee’s death, unless the Option has earlier
terminated, the Grantee’s executor or personal representative, the person to
whom the Option shall have been transferred by will or the laws of descent and
distribution, or such other permitted transferee, as the case may be, may
exercise the Option in accordance with paragraph (a) of Section 5, to the extent
vested, provided such exercise occurs within twelve (12) months after the date
of the Grantee’s death or the end of the term of the Option pursuant to
Section 3, whichever is earlier.

- 2 -



--------------------------------------------------------------------------------



 



     (d) Disability. In the event that the Grantee ceases to provide Services by
reason of Disability, unless the Option has earlier terminated, the Option may
be exercised, in accordance with paragraph (a) of Section 5, to the extent
vested, provided such exercise occurs within six (6) months after the date of
Disability or the end of the term of the Option pursuant to Section 3, whichever
is earlier. For purposes of this Agreement, “Disability” shall mean the
Grantee’s becoming disabled within the meaning of Section 22(e)(3) of the Code,
or as otherwise determined by the Committee in its discretion. The Committee may
require such proof of Disability as the Committee in its sole and absolute
discretion deems appropriate and the Committee’s determination as to whether the
Grantee has incurred a Disability shall be final and binding on all parties
concerned.
     (e) Termination for Cause. Upon termination by the Company or a Subsidiary
or a successor company (or a subsidiary or parent thereof) of the Grantee’s
employment or service relationship for Cause, unless the Option has earlier
terminated, the Option shall immediately terminate in its entirety and shall
thereafter not be exercisable to any extent whatsoever. For purposes of this
Agreement, except as otherwise provided in a written employment or severance
agreement between the Grantee and the Company or a severance plan of the Company
covering the Grantee (including a change in control severance agreement or
plan), “Cause” shall mean: the commission of any act of fraud, embezzlement or
dishonesty by Grantee, any unauthorized use or disclosure by such person of
confidential information or trade secrets of the Company or a Subsidiary or a
successor company (or a subsidiary or parent thereof), or any other intentional
misconduct by such person adversely affecting the business affairs of the
Company or a Subsidiary or a successor company (or a subsidiary or parent
thereof) in a material manner.
     (f) Automatic Extension of Exercise Period. Notwithstanding any provisions
of paragraphs (a), (b), (c) or (d) of this Section to the contrary, if exercise
of the Option following termination of employment or service during the time
period set forth in the applicable paragraph or sale during such period of the
Shares acquired on exercise would violate any of the provisions of federal
securities laws (or any Company policy related thereto), the time period to
exercise the Option shall be extended until the later of (i) forty-five
(45) days after the date that the exercise of the Option and sale of the Shares
acquired on exercise would not be a violation of federal securities laws (or a
related Company policy), or (ii) the end of the time period set forth in the
applicable paragraph.
     7. Change in Control.
     (a) Effect on Option. In the event of a Change in Control, to the extent
the successor company (or a subsidiary or parent thereof) does not assume or
substitute for the Option on substantially the same terms and conditions (which
may include settlement in the common stock of the successor company (or a
subsidiary or parent thereof)), the Option shall (i) vest and become exercisable
on the day prior to the date of the Change in Control if the Grantee (A) is then
providing Services or (B) was terminated without Cause as an Employee,
Consultant or Director in connection with or in contemplation of the Change in
Control and (ii) terminate on the date of the Change in Control. In the event of
a Change in Control and solely if the Grantee was an Employee on the date of the
Change of Control and is an Employee on the date of termination (as contemplated
below), in both cases regardless of whether the Grantee was also a

- 3 -



--------------------------------------------------------------------------------



 



Director on such dates, to the extent the successor company (or a subsidiary or
parent thereof) assumes or substitutes for the Option on substantially the same
terms and conditions (which may include providing for settlement in the common
stock of the successor company (or a subsidiary or parent thereof)), if within
24 months following the date of the Change in Control the Grantee’s employment
is terminated by the Company or a Subsidiary or the successor company (or a
subsidiary or parent thereof) without Cause or by the Grantee for Good Reason,
the Option shall become fully vested and exercisable, and may be exercised by
the Grantee at any time until the tenth anniversary of the Grant Date.
     (b) Good Reason. For purposes of this Agreement, except as otherwise
provided in paragraph (c) of this Section, “Good Reason” shall mean, in each
case without Grantee’s explicit written consent, which Grantee may withhold or
provide in Grantee’s sole and absolute discretion, (i) a reduction by the
Company or a Subsidiary or a successor company (or a subsidiary or parent
thereof) of more than 10% in Grantee’s rate of annual base salary as in effect
immediately prior to such Change in Control; (ii) a reduction by the Company or
a Subsidiary or a successor company (or a subsidiary or parent thereof) of more
than 10% of Grantee’s individual annual target or bonus opportunity, except
under circumstances where the Company or the Subsidiary or the successor company
(or a subsidiary or parent thereof) implement changes to the bonus structure of
similarly situated employees, including but not limited to changes to the bonus
structure designed to integrate the Company’s or the Subsidiary’s personnel with
other personnel of the successor company (or a subsidiary or parent thereof);
(iii) a change in position that materially reduces Grantee’s level of
responsibility, including the level of person to whom Grantee reports; or (iv) a
relocation (A) of more than 50 miles from Participant’s primary office location
at the time of the Change in Control or (B) that would reasonably be expected to
increase Grantee’s commute such that Grantee’s commute would reasonably be
expected to be more than a total of 1.5 hours per day.
     (c) Other Agreement or Plan. The provisions of this Section (including the
definitions of Cause and Good Reason), shall be superseded by the specific
provisions, if any, of a written employment or severance or service agreement
between the Grantee and the Company or a severance plan of the Company covering
the Grantee, including a change in control severance agreement or plan, to the
extent such a provision provides a greater benefit to the Grantee.
     8. Miscellaneous.
     (a) No Rights of Stockholder. The Grantee shall not have any of the rights
of a stockholder with respect to the Shares subject to this Option until such
Shares have been issued upon the due exercise of the Option.
     (b) No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission (“SEC”)) any of
(a) the offer or issuance of any Award, (b) any Shares issuable upon the
exercise of any Award, or (c) the sale of any Shares issued upon exercise of any
Award, regardless of whether the Company in fact undertakes to register any of
the foregoing. In particular, in the event that any of (x) any offer or issuance
of any Award, (y) any Shares issuable upon exercise of any Award, or (z) the
sale of any Shares issued upon

- 4 -



--------------------------------------------------------------------------------



 



exercise of any Award are not registered with any governmental body or
organization (including, without limitation, the SEC), the Company will not
under any circumstance be required to settle its obligations, if any, under this
Plan in cash.
     (c) Nontransferability of Option. [For use only with NSOs:] [Except to the
extent and under such terms and conditions as determined by the Committee, the]
[For use only with ISOs:] [The] Option shall be nontransferable otherwise than
by will or the laws of descent and distribution, and during the lifetime of the
Grantee, the Option may be exercised only by the Grantee or, during the period
the Grantee is under a legal disability, by the Grantee’s guardian or legal
representative. Notwithstanding the foregoing, the Grantee may, by delivering
written notice to the Company, in a form provided by or otherwise satisfactory
to the Company, designate a third party who, in the event of the Grantee’s
death, shall thereafter be entitled to exercise the Option.
     (d) Severability. If any provision of this Agreement shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and
(ii) not affect any other provision of this Agreement or part thereof, each of
which shall remain in full force and effect.
     (e) Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of California, other than its conflict of
laws principles.
     (f) Headings. The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.
     (g)  Notices. All notices required or permitted under this Agreement shall
be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid. Notice by mail shall be
deemed delivered on the date on which it is postmarked.
     Notices to the Company should be addressed to:
     ADVENTRX Pharmaceuticals, Inc.
     6725 Mesa Ridge Road, Suite 100
     San Diego, CA 92121
     Attention: General Counsel
     Notice to the Grantee should be addressed to the Grantee at the Grantee’s
address as it appears on the records of the Company or a Subsidiary or a
successor company (or a subsidiary or parent thereof).
     The Company or the Grantee may by writing to the other party, designate a
different address for notices. If the receiving party consents in advance,
notice may be transmitted and

- 5 -



--------------------------------------------------------------------------------



 



received via facsimile or via such other electronic transmission mechanism as
may be available to the parties. Such notices shall be deemed delivered when
received.
     (h) Agreement Not a Contract.  This Agreement (and the grant of the Option)
is not an employment or service contract, and nothing in the Option shall be
deemed to create in any way whatsoever any obligation on Grantee’s part to
continue as an employee or director of or consultant to the Company or a
Subsidiary or a successor company (or a subsidiary or parent thereof), or of the
Company or a Subsidiary or a successor company (or a subsidiary or parent
thereof) to continue Grantee’s service as such an employee, director or
consultant.
     (i) Entire Agreement; Modification. This Agreement and the Plan contain the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified, except as provided in the Plan or in a
written document signed by each of the parties hereto, and may be rescinded only
by a written agreement signed by both parties.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Grant Date.

                  ADVENTRX PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
     
 
   
 
                     
 
      Grantee    

- 6 -